DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 7/19/2022. The amendments filed on 7/19/2022 have been entered. Claims 3, 5, 8-9, 11, 13 and 15 are cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). Rejections to claims 3, 5, 8-9, 11, 13 and 15 have been withdrawn in light of the applicant’s cancellation of these claims. Accordingly, claims 1-2, 4, 6-7, 10, 12, 14 and 16 remain pending.
	After review of applicant’s remarks and amendments to the claims, examiner agrees with the amendments and the objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites the limitation “

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein the controller is configured to display on the display". There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what structures “the controller” or “the display” are pointing or referring to. There is no recitation of “a display” or “a controller” in either claim 10 or the depending claim 1 which clearly indicates the structure being claimed to perform these functions. Upon review of the present specification, there is disclosed a control device 50 [fig. 7 and assoc par], however the specification is devoid of any disclosure of a “controller” that would clearly indicate the claimed structure. “The controller” as claimed is further unclear in view of the present specification because there are multiple interpretations of “controller” (e.g., as a processing component, as a user interface, etc.). Hence, claim 10 is rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. It is suggested to amend the claim to distinctly point out the subject matter or include the claimed subject matter, or to alter the dependency of claim 10 to the claim 16 (which appears to possess the missing structures claimed in by claim 10). For the purposes of examination, the broadest reasonable interpretation is utilized for the unclear limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4, 6-7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuge et al (WO2020/175668 A1, 2020-09-03; note that citations reference the related application US2022/0117575 A1, 2022-04-21) (hereinafter “Yuge”), in view of Payne et al (US2017/0120078 A1, 2017-05-04) (hereinafter “Payne”).

	Regarding claim 1, Yuge teaches a breast screening equipment (“an ultrasound diagnostic apparatus is applied as an image processing apparatus, and a breast is applied as a test object” [0063]) comprising: 
	a support table configured to support a subject in a prone position (“measurement table 2 is adjusted in accordance with the position of a breast (that is, the test object S) of the examinee P lying on the measurement table 2” [0065]; subject lies prone on the measurement table during the procedure [see fig. 1 reproduced below]), 
the support table including a first surface configured to support a lower body of the subject and a second surface disposed lower than the first surface that is configured to support a head of the subject (“The image processing apparatus 1 has an exterior shape formed in a substantially rectangular-parallelepiped shape such that the body of an examinee P (see Fig. 9.) can be placed thereon” [0064], figs. 1, 9A-9D and assoc par; “the examinee's head is positioned at a frontward portion” [0065]; subject lies prone on table with head located by second surface and lower body by first surface, the subject’s head rests at a lower position [see fig. 1 reproduced below]); and 
	an examination mechanism comprising a cylinder having an opening at an upper end and protruding upward from the surface of the support table (“a measurement device 20 having a group of elements” [0011], figs. 1-5 and assoc par; the measurement device is cylindrically shaped and comprised at an upper end of the measurement table, protruding upward from the support table [see fig. 1 reproduced below]), 

    PNG
    media_image1.png
    648
    692
    media_image1.png
    Greyscale

Cylindrical examination mechanism 3 protrudes upward (arrow), subject lies prone with head oriented towards cover panel 4 (Yuge fig. 1, annotated)
	wherein a top surface of the cylinder is a predetermined height above a surface of the support table (“arrangement of the measurement apparatus 3 with respect to the measurement table 2 is adjusted in accordance with the position of a breast (that is, the test object S) of the examinee P lying on the measurement table 2” [0065]; “The length (width) d is determined by the top opening 10 included in the top end portion of the bath 10 that is set to be lower than the height of the top side opening 42, and the angle of the tapered surface of the top side cover 40” [0077]; the height of the measurement table and measurement apparatus are adjusted (i.e. a predetermined height) [0077]), 
	wherein a breast of the subject to be examined is inserted in the opening (“an opening 42 through which the test object is insertable is disposed above the bath 10” [0015]; “a breast is applied as a test object” [0063]), 
	wherein the examination mechanism is configured to conduct an ultrasound examination of the inserted breast in the cylinder (“an ultrasound diagnostic apparatus is applied as an image processing apparatus, and a breast is applied as a test object” [0063]; [see fig. 5 reproduced below]).

    PNG
    media_image2.png
    688
    905
    media_image2.png
    Greyscale

Breast is inserted into annular array for ultrasound imaging examination (Yuge fig. 5)
	but Yuge fails to explicitly teach the cylinder protruding upward from the first surface of the support table. However, applicant should note that Yuge does teach the ultrasound imaging measurement apparatus is capable of receiving height adjustment with respect to the table in accordance with the position of a patient [0065];
	However, in the same field of endeavor, Payne teaches a therapeutic ultrasound breast treatment device for [clm 1],
	further teaching a support table configured to support a subject in a prone position (“The patient support apparatus 120 can facilitate a prone position for the patient while being treated.” [0044], fig. 1 and assoc par),
	the support table including a first surface configured to support a lower body of the subject and a second surface that is configured to support a head of the subject (“a patient support apparatus 120 that can have a base 122 and a patient interface portion 124 supported about the base 122 to position a breast of a patient for treatment” [0044], fig. 1 and assoc par; the base 122 supports the lower body and the patient interface portion supports the head [see fig. 1 reproduced below]),
	an examination mechanism comprising a cylinder having an opening at an upper end and protruding upward from the first surface of the support table (“The liner 160 can have an opening 162 to receive the breast 102.” [0056], fig. 1 and assoc par; the ultrasound breast treatment device 101 (i.e. examination mechanism) comprises an extension portion featuring a flexible bellows, liner and lid that protrudes above the table surface to interface with patient breast [0056]-[0058] [see fig. 1 reproduced below]), 

    PNG
    media_image3.png
    440
    970
    media_image3.png
    Greyscale

The examination mechanism 101 protrudes above the surface (arrows) (Payne fig. 1, annotated)
	wherein a top surface of the cylinder is a predetermined height above the first surface of the support table (“the liner having an extension portion that extends through the opening” [clm 1]; “the liner 160 can be replaceable and provided in a range of sizes to accommodate different breast sizes that will fit within the device 101.” [0058], fig. 1 and assoc par; the liner may be selected to accommodate different patients, resulting in sizes of liners that protrude different heights above the surface [0056]-[0058]), 
	wherein a breast of the subject to be examined is inserted in the opening (“a receptacle to receive a breast of a patient therein” [clm 1], figs. 1, 4A-6 and assoc par) 
	wherein the examination mechanism is configured to conduct an ultrasound examination of the inserted breast in the cylinder (“An ultrasound transducer assembly can be disposed proximate the receptacle and can be oriented to direct an ultrasound transmission through an opening of the receptacle toward the breast” [0004]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the breast screening apparatus and support surfaces taught by Yuge with the protruding examination mechanism taught by Payne. Breast cancer is a disease which adversely affects a large population of women - a woman's chances of developing breast cancer at some point in life are approximately 1 in 8 (Payne [0003]). Contemporary ultrasound breast examination tables wherein a suspended test object is immersed in a propagation liquid have known operating challenges; the complicated imaging procedure requires adjustments to multiple components, and it is difficult to make a diagnosis based on changes over time (Yuge [0007]-[0009]. The modifications may reduce wave attenuation for automatic scanning protocols, allowing a test object to be thoroughly imaged with a simple configuration (Yuge [0003]-[0010]).

	Regarding claim 2, Yuge in view of Payne teach the breast screening equipment according to claim 1, 
	wherein Yuge further teaches the cylinder comprises an annular hollow portion which is located inside of a wall forming the cylinder and extends above the first surface of the support table (“the measurement apparatus 3 includes a bath 10 the inside of which is filled with the propagation liquid W and in which the test object S is to be immersed” [0067], figs. 1-3 and assoc par; the bath 10 is a hollow portion that forms the cylinder and extends above the surface of the table [see figs. 1, 3A reproduced below]), and 

    PNG
    media_image4.png
    557
    712
    media_image4.png
    Greyscale

Measurement table 2 comprising cylindrical ultrasound measurement apparatus 3 that extends above the surface of the table (Yuge fig. 1, annotated)
wherein the examination mechanism comprises an annular ultrasound transmission reception mechanism being movable inside of the hollow portion in the top-bottom direction (“a lifter 50 that extends upward from a bottom portion of the bath 10 and moves the measurement device 20 in a height direction is attached to at least one position of a bottom portion of the measurement device formed in the annular shape” [0021]; “a ring array (a measurement device) 20 having a group of elements that measures the test object S” [0067]; [see claim 1 rejection; fig. 3A reproduced below]).

    PNG
    media_image5.png
    485
    797
    media_image5.png
    Greyscale

The annular ultrasound array 22 (filled sections) sits inside of the hollow portion and translates in the vertical (i.e. top-bottom) direction (arrows) (Yuge fig. 3A, annotated)
 
	Regarding claim 4, Yuge in view of Payne teach the breast screening equipment according to claim 1, 
	wherein Yuge further teaches the predetermined height of the top surface of the cylinder above the surface of the support table is in a range of 5 to 50 mm (“the arrangement of the measurement apparatus 3 with respect to the measurement table 2 is adjusted in accordance with the position of a breast (that is, the test object S) of the examinee P lying on the measurement table 2” [0065]; examiner interprets the height of the measurement apparatus 3 relative to the measurement table 2 is adjustable to within the range claimed [see figs. 1, 3A-4B and assoc par]),
	but Yuge fails to explicitly teach the cylinder protruding upwards from the first surface. However, in the same field of endeavor, Payne teaches the cylinder protruding upwards from the first surface [see claim 1 rejection].
	Yuge in view of Payne discloses the claimed invention as shown above except for the explicit range of from 5 mm or more to 50 mm or below. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the height of measurement apparatus 3 with respect to the measurement table 2 resulting in a range between 5 mm to 50 mm, since doing so both accommodates the position of the subject’s breast (Yuge [0065]) and prevents the subject from experiencing pain or discomfort associated with the examination (Yuge [0016], [0077]). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 6, Yuge in view of Payne teach the breast screening equipment according to claim 1, 
	wherein Yuge further teaches the examination mechanism comprises a flow channel andAmendment dated July 19, 2022Reply to Office Action of May 10, 2022 is configured to conduct the ultrasound examination with an examination liquid in the cylinder (“The gap 44 is a gap through which the propagation liquid W overflowing from the top portion of the bath 10 passes” [0077]; “inside of the bath 10 is filled with the propagation liquid W,” [0115]-[0116], figs. 3B, 7, 9A-9D and assoc par; the examination liquid is analogous to the propagation liquid W, flow channel (gap 44) located next to the opening [see fig. 3B, 9A-9D reproduced below]), and 
	wherein the examination liquid overflowing from the opening of the cylinder flows through the flow channel to the outside of the cylinder (“The propagation liquid W that has overflowed from the top opening 11 flows into the collection tank 30 through the gap 44 between the bath and the top cover 40” [0116]; gap 44 channels the overflow of propagation liquid [see figs. 3B, 9A-9D reproduced below]).

    PNG
    media_image6.png
    476
    545
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    596
    681
    media_image7.png
    Greyscale

Overflowing examination liquid W flows through gap 44 (Yuge figs. 3B, 9A-9D, annotated)

	Regarding claim 7, Yuge in view of Payne teach the breast screening equipment according to claim 6, 
	wherein Yuge further teaches the examination mechanism comprises a receiving portion surrounding at least a part of the cylinder and configured to receive the examination liquid flowing out through the flow channel (“The propagation liquid W that has overflowed from the top opening 11 flows into the collection tank 30 through the gap 44 between the bath and the top cover 40, and thereafter flows to the collection-tank side drain hole 32” [0116], figs. 7, 9A-9D and assoc par; the receiving portion (i.e. collection tank 30, collection-tank side drain hole 32) surrounds the cylinder and collects liquid overflowing through the gap 44 [0115]-[0116] [see claim 6 rejection; fig. 7 reproduced below]).

    PNG
    media_image8.png
    618
    952
    media_image8.png
    Greyscale

Collection tank 30 (highlight) surrounds the cylinder comprising the examination mechanism and collects overflowing examination liquid W (arrows) to be recycled (Yuge fig. 7, annotated)

	Regarding claim 12, Yuge in view of Payne teach the breast screening equipment according to claim 2, 
	wherein Yuge further teaches the predetermined height of the top surface of the cylinder above the surface of the support table is in a range of 5 to 50 mm (“the arrangement of the measurement apparatus 3 with respect to the measurement table 2 is adjusted in accordance with the position of a breast (that is, the test object S) of the examinee P lying on the measurement table 2” [0065]; [see claim 4 rejection above]),
	but Yuge fails to explicitly teach the cylinder protruding upwards from the first surface. However, in the same field of endeavor, Payne teaches the cylinder protruding upwards from the first surface [see claim 1 rejection].
	Yuge in view of Payne discloses the claimed invention as shown above except for the explicit range of from 5 mm or more to 50 mm or below. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the height of measurement apparatus 3 with respect to the measurement table 2 resulting in a range between 5 mm to 50 mm, since doing so both accommodates the position of the subject’s breast (Yuge [0065]) and prevents the subject from experiencing pain or discomfort associated with the examination (Yuge [0016], [0077]). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 14, Yuge in view of Payne teach the breast screening equipment according to claim 2, 
	wherein Yuge further teaches the examination mechanism comprises a flow channel and is configured to conduct the ultrasound examination with an examination liquid in the cylinder (“The gap 44 is a gap through which the propagation liquid W overflowing from the top portion of the bath 10 passes” [0067]; “inside of the bath 10 is filled with the propagation liquid W,” [0115]-[0116], figs. 3B, 7, 9A-9D and assoc par; [see claim 6 rejection]), and 
	wherein the examination liquid overflowing from the opening of the cylinder flows through the flow channel to the outside of the cylinder (“The propagation liquid W that has overflowed from the top opening 11 flows into the collection tank 30 through the gap 44 between the bath and the top cover 40” [0116]; [see claim 6 rejection]).  


	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuge in view of Payne as applied to claim 1 above, and further in view of Seki et al (US2020/ 0237322 A1, 2020-07-30) (hereinafter “Seki”) as provided by Applicant.

	Regarding claim 10 (and in light of 35 U.S.C. 112(b) rejection), Yuge in view of Payne teach the breast screening equipment according to claim 1,
	wherein Yuge further teaches a controller (“control box 100” fig. 8 and assoc par) and display (“display module 151” fig. 8 and assoc par),
	but the combination of references above fails to explicitly teach the display screens as claimed.
	However, in the same field of endeavor, Seki teaches a controller (“control unit 110” fig.7A and assoc par) is configured to display on the display a screen that includes at least any one of a screen making the subject relax during the examination and a screen indicating a remaining time of the examination (“MS3 displays an indication that the location is appropriate and a message prompting to maintain the current state is displayed in MS4” [0117], “In MS5, an expected time until termination of the measurement is displayed” [0121], figs. 11B-12 and assoc par; screen SC3 and SC4 display a message MS4 making the subject relax to conduct the examination [0115]-[0124] [see figs. 11B-12 reproduced below]).

    PNG
    media_image9.png
    376
    596
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    430
    648
    media_image10.png
    Greyscale

Screens displaying messages to patient to remain still (i.e. relax) during ultrasound examination (Seki figs. 11B-12, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the breast screening equipment taught by the combination of references above with the display screens taught by Seki. Contemporary ultrasound breast examination tables wherein a suspended test object is immersed in a propagation liquid have known operating challenges; the complicated imaging procedure requires adjustments to multiple components, and it is difficult to make a diagnosis based on changes over time (Yuge [0007]-[0009]. Modifying the breast screening equipment with the display functions as claimed enables the equipment to monitor body movement and prompt a user to reduce motion, which may improve measurement (Seki [0117]-[0124]).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuge in view of Payne as applied to claim 1 above, and further in view of Seki as provided by Applicant

	Regarding claim 16, Yuge in view of Payne teach the breast screening equipment according to claim 1, Yuge further teaching comprising:
	a camera disposed below in a top-bottom direction of the support table (“a position detection device 15 used to specify a three-dimensional position of the test object S is provided at substantially the center of the bottom portion of the bath 10…. various devices such as, for example, a camera” [0070], figs. 2-4B, 8 and assoc par; a position detection device 15 (e.g., a camera, sensor, etc.) is disposed centrally beneath the opening of the examination mechanism to detect the position of the breast [see fig. 3A reproduced below]);

    PNG
    media_image11.png
    514
    762
    media_image11.png
    Greyscale

Position detection device 15 is a camera that sits below the opening of the ultrasound examination mechanism (Yuge fig. 3A, annotated)
5Appl. No. 17/227,416TADA-13160Amendment dated July 19, 2022Reply to Office Action of May 10, 2022	a display (“a display module 151” [0107], fig. 8 and assoc par); and 
	a controller coupled to the examination mechanism, the camera and the display (“a control box 100 for controlling the entirety of the image processing apparatus 1” [0102], fig. 8 and assoc par; the control box is in communication with the position detection device (i.e. camera), display module and components comprising examination mechanism), wherein 
the controller is configured to display a guidance screen on the display, the guidance screen indicating an adjustment direction (“all instructions to the examinee P are provided by automatic voice or displayed, and the series of operations is automatically performed by the image processing apparatus 1 on the basis of information input by, for example, the examinee P” [0111]; the automatic display can instruct the examinee (i.e. guidance screen) based on information received by the examinee as input),
	but the combination of references above fails to explicitly teach the transparent bottom plate, light source, display orientation, or transparent window. Applicant should note that Payne does teach an optically transparent liner sufficient for visual inspection [0057], which may be interpreted as performing similar function as the transparent bottom plate.
	However, in the same field of endeavor, Seki teaches a transparent bottom plate disposed at a bottom of the cylinder and a camera and a light source disposed below the transparent bottom plate in a top-bottom direction of the support table (“a laser scanner or other such devices that carry out optical distance measurement, … may be used as a substitute for the ultrasonic element 230.” [0071]; “The camera 250 may be fixed to the bottom of the bath tank 210 on the inside the bath tank 210 so as to be submerged, or may be provided on the outer side of the bottom or a side surface of the bath tank 210.” [0072]; laser scanner (i.e. light source) substituted for element 230, the bottom of the bath tank is interpreted to be transparent to enable the laser scanner and camera to optically function when fixed on the outer side of the bath tank [0071]-[0072] [see fig. 2 reproduced below]);

    PNG
    media_image12.png
    352
    531
    media_image12.png
    Greyscale

Camera 250 and light source 230 disposed at the bottom of the cylinder within the examination mechanism. The camera and light source may be disposed below the bath tank 210 on the outer surface (Seki fig. 2, annotated)
	a transparent window disposed forward with respect to the cylinder in the front-rear direction of the support table and disposed below a top surface of the cylinder and above the transparent bottom plate in the top-bottom direction (“The touch panel 930 may be provided at an arbitrary position and may, for example, be embedded in the measurement table 910 further on the front side than the opening section 920 so that the human subject with the face down can look into the touch panel 930.” [0058], fig. 1B and assoc par; the touch panel (i.e. display) is embedded in the measurement table (i.e. below the opening) so the human subject can view the screen while in a face down position, examiner interprets the region (“further on the front side”) supporting head is transparent to permit display of a recessed monitor [see fig. 1B reproduced below]);
	a display disposed below the transparent window in the top-bottom direction and forward with respect to the cylinder in the front-rear direction (“The touch panel 930 is a liquid crystal touch panel screen, which displays images or letters/characters and through which the human subject can input information in the ultrasonographic apparatus 100” [0057]; “embedded in the measurement table 910 further on the front side than the opening section 920” [0058]; embedded in the measurement table interpreted as disposed below the surface supporting the patient [see fig. 1B reproduced below]); and 

    PNG
    media_image13.png
    697
    754
    media_image13.png
    Greyscale

Region of table supporting head (large arrow) interpreted as transparent to permit display to an examinee in the prone position (Seki fig. 1B, annotated)
	a controller coupled to the examination mechanism, the camera, the light source and the display (“control unit 110” fig.7A and assoc par), wherein 
the controller is configured to display a guidance screen on the display, the guidance screen indicating an adjustment direction of a nipple of the breast (“In IM1, an image captured in real time by the camera 250 is displayed, and a reference location Ph and a guide line for assisting with positional alignment of the breast are also displayed in composited fashion” [0114], figs. 10-12 and assoc par; the display presents image of breast to subject with guide to position breast within the opening [0115]-[0116] [see fig. 11A reproduced below]).

    PNG
    media_image14.png
    423
    615
    media_image14.png
    Greyscale

Screen shown on display (SC2) with image guiding subject to best position breast for imaging (Seki fig. 11A, annotated)
	The modified combination of references above discloses the claimed invention, but Seki does not explicitly disclose the transparent window or transparent bottom plate. It would have been an obvious matter of design choice to modify “the measurement table 910 further on the front side than the opening section 920” (Seki [0058]) and the “bath tank” (Seki [0071]-[0072]) to be optically transparent, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art [see In re Dailey, 149 USPQ 47 (CCPA 1976); also In re Japikse, 86 USPQ 70, Howard v. Detroit Stove Works, 150 U.S. 164 (1893)]. Furthermore, modifying the breast screening equipment with the display functions taught by Seki enables the equipment to monitor body movement and prompt a user to reduce motion, which may improve measurement (Seki [0117]-[0124]).
 

Response to Arguments
	Applicant’s arguments, see p.7-10, filed 7/19/2022, with respect to the rejections of claims 1-3, 5-7, 11, and 13-14 under 35 U.S.C. § 102(a)(2) and claims 4, 8-10, 12 and 15 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the prior rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims. 
	Regarding the claim rejections under 35 U.S.C. § 102(a)(2), applicant argued the following: 
	Amended claim 1 sets forth: 
		A breast screening equipment comprising: 
		a support table configured to support a subject in a prone position, the support table including a first surface configured to support a lower body of the subject and a second surface disposed lower than the first surface that is configured to support a head of the subject; and 
		an examination mechanism comprising a cylinder having an opening at an upper end and protruding upward from the first surface of the support table, 
		wherein a top surface of the cylinder is a predetermined height above the first surface of the support table, 
		wherein a breast of the subject to be examined is inserted in the opening, 
		wherein the examination mechanism is configured to conduct an ultrasound examination of the inserted breast in the cylinder. 
	Yuge et al. do not anticipate claim 1. Yuge et al. disclose a measurement table 2 and a measurement apparatus 3 as shown in Fig. 1. The measurement apparatus 3 includes bath 10, a ring array 20 with a plurality of transducers 22 arranged on an upper portion of a base, as shown in Fig. 3A. The ring array 20 is moveable in a vertical direction by a lifter 50, which is shown in Fig. 4A. 
	Yuge et al. also disclose that the image processing apparatus 1 includes a measuring table 2 and a lower (unlabeled) surface. In the Office Action the measuring table 2 is compared to the claimed first surface and the lower portion is compared to the claimed second surface, as depicted below in annotated Fig. 2 from p. 6 of the Office Action. 
	However, Yuge et al. do not disclose "an examination mechanism comprising a cylinder having an opening at an upper end and protrudinq upward from the first surface of the support table, wherein a top surface of the cylinder is a predetermined height above the first surface of the support table," as set forth in claim 1. That is, Yuge et al. do not disclose that a top surface of the cylinder protrudes a predetermined height above the first surface of the support table. See Fig. 2 (reproduced below) showing a predetermined height L1, for example. 
	As explained in the specification, having the cylinder protrude upward from the first surface and the top surface of the cylinder above the first surface at a predetermined height reduces the pain to the subject when the subject places a breast in the opening even when the subject has an ample figure or has large bust, it is possible to prevent the body from being lifted up by the fat around [an] abdominal area or by the breasts 201 while preventing the pain. As a consequence, the subject 200 inserts the breast 201 deep into the cylinder 21. 
See paras. [0037] - [0038], for example. As mentioned above, Yuge et al. do not disclose the claimed configuration and also do not realize the above-mentioned features of the presently claimed invention.

	Examiner agrees with Applicant’s remarks regarding the original rejection under 35 U.S.C. § 102 in view of the teachings of Yuge and the amended claim 1. While Yuge does teach an apparatus capable of receiving height adjustment with respect to the table in accordance with the position of a patient [0065], which may be interpreted functionally analogous to the Applicant’s claims, Yuge does not explicitly teach the cylinder protruding above the first surface. However, Yuge in view of Payne in combination do teach a measurement apparatus with the examination mechanism protruding above the first surface of the table. Specifically, Yuge teaches all elements of the table and examination mechanism (except for “protruding” as explained above), including teaching the disposition of the first and second surfaces of the examination table. Payne teaches an examination mechanism with a compliant liner designed to accommodate a patient that protrudes above the surface of the table [see fig. 1 reproduced below]. 

    PNG
    media_image3.png
    440
    970
    media_image3.png
    Greyscale

The examination mechanism 101 protrudes above the surface (arrows) (Payne fig. 1, annotated)
	Combining the teachings of Payne in furtherance of Yuge would lead one with ordinary skill in the art prior to the date of the invention to the breast screening equipment taught in the immediate application. It is known that contemporary ultrasound examination tables in the art possess some operating challenges; the complicated imaging procedure requires adjustments to multiple components, and it is difficult to make a diagnosis based on changes over time (Yuge [0007]-[0009]. This combination enables patients with different breast sizes to use the device (Payne [0058]), and enables ultrasound examination and measurement to be conducted without causing discomfort to the examinee (Yuge [0016]). Thus, the amended independent claim 1 stands rejected under 35 U.S.C. § 103.
	The rejections to dependent claims 2, 4, 6-7, 10, 12, and 14 are modified to address applicant’s amendments and the new rejection to the independent claim 1. Examiner respectfully notes in the Applicant’s traversal that there are no further arguments presented; hence, the rejections of claims 2, 4, 6-7, 10, 12, and 14 under 35 U.S.C. § 103 are sustained. New matter of claim 16 is addressed in the rejection under 35 U.S.C. § 103.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793